 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   ROBERT E. CHRISTOFFERSON, et al.,                Case No. 1:18-cv-01370-AWI-SAB

11                 Plaintiffs,                        ORDER CONTINUING HEARING ON
                                                      MOTION FOR DEFAULT JUDGMENT TO
12          v.                                        SEPTEMBER 11, 2019 AT 10:00 A.M. AND
                                                      EXTENDING DEADLINE TO FILE
13   ALL PURE POOL SERVICE OF CENTRAL                 SUPPLEMENTAL BRIEFING
     CALIFORNIA, INC., et al.,
14                                                    (ECF No. 42)
                   Defendants.
15

16

17         On August 2, 2019, Plaintiffs filed a motion for default judgment, and the Court set the

18 matter for hearing on September 4, 2019 at 10:00 a.m. (ECF No. 33, 39.) On August 23, 2019,

19 the Court ordered Plaintiffs to file supplemental briefing on or before August 28, 2019. (ECF
20 Nos. 40, 41.) On August 23, 2019, Plaintiffs submitted a request to continue the hearing date

21 and extend the deadline to submit the supplemental briefing. (ECF No. 42.) The Court finds

22 good cause to continue the hearing and extend the deadline for filing of the supplemental

23 briefing.

24 ///

25 ///

26 ///
27 ///

28 ///


                                                  1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The hearing on Plaintiffs’ motion for default judgment (ECF Nos. 33, 39), shall

 3                  be continued until September 11, 2019, at 10:00 a.m. in Courtroom 9; and

 4          2.      Plaintiffs’ supplemental briefing currently due on or before August 28, 2019 (ECF

 5                  Nos. 40, 41), shall now be due on or before September 4, 2019.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        August 23, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
